Securities Act File No. 2-88816 Investment Company Act File No. 811-3940 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933/X/ PRE-EFFECTIVE AMENDMENT NO.// POST-EFFECTIVE AMENDMENT NO. 109/X/ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940/X/ AMENDMENT NO. 109/X/ (Check appropriate boxor boxes.) STRATEGIC FUNDS, INC. (Exact Nameof Registrantas Specifiedinits Charter) c/oThe Dreyfus Corporation 200 Park Avenue New York, New York10166 (Addressof Principal Executive Offices)(Zip Code) Registrant's Telephone Number,including Area Code: (212) 922-6000 John Pak, Esq. 200Park Avenue New York, New York 10166 (Nameand Addressof Agentfor Service) Copy To: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (d)(xvii) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file the Sub-Investment Advisory Agreement between The Dreyfus Corporation and The Boston Company Asset Management, LLC with respect to Dreyfus MLP Fund as Exhibit (d)(xvii) to Item 28 to the Registration Statement on Form N-1A.This Post-Effective Amendment does not modify any other part of the Registration Statement. Strategic Funds, Inc. PART C. OTHER INFORMATION Item 28. Exhibits. (a)(i) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A, filed on April 25, 1996. (a)(ii) Articles of Amendment and Articles Supplementary, as amended, are incorporated by reference to Exhibit (a) of Post-Effective Amendment No. 24 to the Registration Statement on Form N-1A, filed on September 27, 2002. (a)(iii) Articles of Amendment are incorporated by reference to Exhibit (a)(iii) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on May 16, 2006. (a)(iv) Articles Supplementary are incorporated by reference to Exhibit (a)(iv) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on May 16, 2006. (a)(v) Articles Supplementary, as revised, are incorporated by reference to Exhibit (a)(v) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008. (a)(vi) Articles of Amendment are incorporated by reference to Exhibit (a)(vi) of Post-Effective Amendment No. 53 to the Registration Statement on Form N-1A, filed on April 30, 2009. (a)(vii) Articles of Supplementary are incorporated by reference to Exhibit (a)(vii) of Post-Effective Amendment No. 56 to the Registration Statement on Form N-1A, filed on September 25, 2009. (a)(viii) Articles of Supplementary are incorporated by reference to Exhibit (a)(viii) of Post-Effective Amendment No. 63 to the Registration Statement on Form N-1A, filed on June 29, 2010. (a)(ix) Articles of Supplementary are incorporated by reference to Exhibit (a)(ix) of Post-Effective Amendment No. 74 to the Registration Statement on Form N-1A, filed on December 28, 2011. (a)(x) Articles of Supplementary for Class I shares of International Stock Fund are incorporated by reference to Exhibit (a)(x) of Post-Effective Amendment No. 90 to the Registration Statement on Form N-1A, filed, on June 25, 2013. (a)(xi) Form of Articles of Supplementary for Class Y shares of Dreyfus Select Managers Small Cap Growth Fund, Dreyfus Select Managers Small Cap Value Fund, Dreyfus U.S. Equity Fund, Global Stock Fund and International Stock Fund is incorporated by reference to Exhibit (a)(xi) of Post-Effective Amendment No. 90 to the Registration Statement on Form N-1A, filed, on June 25, 2013. (a)(xii) Articles Supplementary for Class I shares of Global Stock Fund are incorporated by reference to Exhibit (a)(xii) of Post-Effective Amendment No. 97 to the Registration Statement on Form N-1A, filed, on March 27, 2014. (a)(xiii) Articles Supplementary are incorporated by reference to Exhibit (a)(xiii) of Post-Effective Amendment No. 107 to the Registration Statement on Form N-1A ("Post-Effective Amendment No. 107"), filed on April 22, 2015. (b) Registrant's Bylaws, as amended, is incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 74 to the Registration Statement on Form N-1A, filed on December 28, 2011. (d)(i) Management Agreement is incorporated by reference to Exhibit (d)(i) of Post-Effective Amendment No. 107. (d)(ii) Sub-Investment Advisory Agreement with Walter Scott & Partners Limited, as amended, is incorporated by reference to Exhibit (d)(ii) of Post-Effective Amendment No. 46 to the Registration Statement on Form N-1A, filed on May 27, 2008. (d)(iii) Sub-Investment Advisory Agreement with Walthausen & Co., LLC. , with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (d)(iii) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008. (d)(iv) Sub-Investment Advisory Agreement withThompson, Siegel and Walmsley LLC, with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (d)(iv) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on December 16, 2008. (d)(v) Sub-Investment Advisory Agreement with Neuberger Berman Management LLC, with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (d)(v) of Post-Effective Amendment No. 60 to the Registration Statement on Form N-1A, filed on March 30, 2010. (d)(vi) Sub-Investment Advisory Agreement with Riverbridge Partners, LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (d)(vi) of Post-Effective Amendment No. 84 to the Registration Statement on Form N-1A, filed on December 26, 2012. (d)(vii) Sub-Investment Advisory Agreement with Geneva Capital Management LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund, is incorporated by reference to Exhibit (d)(vii) of Post-Effective Amendment No. 101 to the Registration Statement on Form N-1A, filed on September 25, 2014. (d)(viii) Sub-Investment Advisory Agreement with Cupps Capital Management, LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (d)(viii) of Post-Effective Amendment No. 63 to the Registration Statement on Form N-1A, filed on June 29, 2010. (d)(ix) Sub-Investment Advisory Agreement with Lombardia Capital Partners, LLC, with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (d)(ix) of Post-Effective Amendment No. 79 to the Registration Statement on Form N-1A, filed, on April 27, 2012. (d)(x) Sub-Investment Advisory Agreement with Nicholas Investment Partners, L.P., with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (d)(x) of Post-Effective Amendment No. 79 to the Registration Statement on Form N-1A, filed, on April 27, 2012. (d)(xi) Sub-Investment Advisory Agreement with Iridian Asset Management LLC, with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (d)(xi) of Post-Effective Amendment No. 79 to the Registration Statement on Form N-1A, filed, on April 27, 2012. (d)(xii) Sub-Investment Advisory Agreement with Kayne Anderson Rudnick Investment Management, LLC, with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (d)(xiii) of Post-Effective Amendment No. 82 to the Registration Statement on Form N-1A, filed, on September 28, 2012. (d)(xiii) Sub-Investment Advisory Agreement with EAM Investors, LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (d)(xv) of Post-Effective Amendment No. 84 to the Registration Statement on Form N-1A, filed on December 26, 2012. (d)(xiv) Sub-Investment Advisory Agreement with Rice Hall James & Associates, LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (d)(xv) of Post-Effective Amendment No. 95 to the Registration Statement on Form N-1A, filed on December 26, 2013. (d)(xv) Sub-Investment Advisory Agreement with Granite Investments Partners, LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (d)(xvi) of Post-Effective Amendment No. 95 to the Registration Statement on Form N-1A, filed on December 26, 2013. (d)(xvi) Sub-Investment Advisory Agreement with Channing Capital Management LLC, with respect to Dreyfus Select Managers Small Cap Value Fund, is incorporated by reference to Exhibit (d)(xvi) of Post-Effective Amendment No. 101 to the Registration Statement on Form N-1A, filed on September 25, 2014. (d)(xvii) Sub-Investment Advisory Agreement with The Boston Company Asset Management, LLC, with respect to Dreyfus MLP Fund.* (d)(xviii) Portfolio Allocation Management Agreement, as revised, is incorporated by reference to Exhibit (d)(xii) of Post-Effective Amendment No. 63 to the Registration Statement on Form N-1A, filed on June 29, 2010. (e)(i) Amended and Restated Distribution Agreement dated October 1, 2010 is incorporated by reference to Exhibit (e)(i) of Post-Effective Amendment No. 67 to the Registration Statement on Form N-1A, filed on March 30, 2011. (e)(ii) Distribution and Shareholders Services Plan Agreements, as amended, are incorporated by reference to Exhibit (e)(ii) of Post-Effective Amendment No. 24 to the Registration Statement on Form N-1A, filed on September 27, 2002. (e)(iii) Forms of Supplement to Service Agreements are incorporated by reference to Exhibit (e)(iii) of Post-Effective Amendment No. 40 to the Registration Statement on Form N-1A, filed on April 27, 2007. (g)(i) Custody Agreement with The Bank of New York Mellon dated January 1, 2011 is incorporated by reference to Exhibit (g)(ii) of Post-Effective Amendment No. 67 to the Registration Statement on Form N-1A, filed on March 30, 2011. (g)(ii) Amendment to Custody Agreement with The Bank of New York Mellon is incorporated by reference to Exhibit (g)(ii) of Post-Effective Amendment No. 95 to the Registration Statement on Form N-1A, filed on December 26, 2013. (h) Transfer Agency Agreement is incorporated by reference to Exhibit (h)(ii) of Post-Effective Amendment No. 82 to the Registration Statement on Form N-1A, filed, on September 28, 2012. (i) Opinion and Consent of Registrant's counsel are incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A, filed on April 25, 1996. (m)(i) Rule 12b-1 Distribution Plan is incorporated by reference to Exhibit (m)(i) of Post-Effective Amendment No. 107. (m)(ii) Shareholder Services Plan is incorporated by reference to Exhibit (m)(ii) of Post-Effective Amendment No. 107. (n) Rule 18f-3 Plan is incorporated by reference to Exhibit (n) of Post-Effective Amendment No. 107. (p)(i) Revised Code of Ethics of the Bank of New York Mellon and its affiliates and the Registrant is incorporated by reference to Exhibit (p)(i) of Post-Effective Amendment No. 106 to the Registration Statement on From N-1A ("Post-Effective Amendment No. 106"), filed on March 30, 2015. (p)(ii) Revised Code of Ethics for Walthausen & Co, LLC, with respect to Dreyfus Select Manager Small Cap Value Fund, is incorporated by reference to Exhibit (p)(ii) of Post-Effective Amendment No. 95 to the Registration Statement on Form N-1A, filed on December 26, 2013. (p)(iii) Revised Code of Ethics for Riverbridge Partners, LLC with respect to Dreyfus Select Managers Small Cap Growth Fund, is incorporated by reference to Exhibit (p)(iii) of Post-Effective Amendment No. 79 to the Registration Statement on Form N-1A, filed on April 27, 2012. (p)(iv) Revised Code of Ethics for Thompson, Siegel and Walmsley LLC with respect to Dreyfus Select Managers Small Cap Value Fund, is incorporated by reference to Exhibit (p)(iv) of Post-Effective Amendment No. 99 to the Registration Statement on Form N-1A, filed on April 29, 2014. (p)(v) Revised Code of Ethics for Lombardia Capital Partners, LLC with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (p)(v) of Post-Effective Amendment No. 79 to the Registration Statement on Form N-1A, filed on April 27, 2012. (p)(vi) Revised Code of Ethics for Cupps Capital Management, LLC with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (p)(vi) of Post-Effective Amendment No. 86 to the Registration Statement on Form N-1A, filed on March 27, 2013. (p)(vii) Revised Code of Ethics for Geneva Capital Management, LLC with respect to Dreyfus Select Managers Small Cap Growth Fund, is incorporated by reference to Exhibit (p)(vii) of Post-Effective Amendment No. 103 to the Registration Statement on Form N-1A, filed on December 23, 2014. (p)(viii) Revised Code of Ethics for Iridian Asset Management LLC, with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (p)(viii) of Post-Effective Amendment No. 93 to the Registration Statement on Form N-1A, filed on September 30, 2013. (p)(ix) Revised Code of Ethics for Neuberger Berman Group LLC, with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (p)(ix) of Post-Effective Amendment No. 78 to the Registration Statement on Form N-1A, filed on April 30, 2012. (p)(x) Revised Code of Ethics for Nicholas Investment Partners, LLC with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (p)(x) of Post-Effective Amendment No. 99 to the Registration Statement on Form N-1A, filed, on April 29, 2014. (p)(xi) Code of Ethics for Kayne Anderson Rudnick Investment Management, LLC, with respect to Dreyfus Select Managers Small Cap Value Fund is incorporated by reference to Exhibit (p)(xii) of Post-Effective Amendment No. 82 to the Registration Statement on Form N-1A, filed, on September 28, 2012. (p)(xii) Code of Ethics for EAM Investors, LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (p)(xiv) of Post-Effective Amendment No. 84 to the Registration Statement on Form N-1A, filed on December 26, 2012. (p)(xiii) Code of Ethics for Granite Investment Partners, LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (p)(xiv) of Post-Effective Amendment No. 95 to the Registration Statement on Form N-1A, filed on December 26, 2013. (p)(xiv) Code of Ethics for Rice Hall James & Associates, LLC, with respect to Dreyfus Select Managers Small Cap Growth Fund is incorporated by reference to Exhibit (p)(xv) of Post-Effective Amendment No. 95 to the Registration Statement on Form N-1A, filed on December 26, 2013. (p)(xv) Code of Ethics for Channing Capital Management LLC, with respect to Dreyfus Select Managers Small Cap Value Fund, is incorporated by reference to Exhibit (p)(xv) of Post-Effective Amendment No. 101 to the Registration Statement on Form N-1A, filed on September 25, 2014. (p)(xvi) Code of Ethics for the Nonmanagement Board members of the Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(xii) of Post-Effective Amendment No. 60 to the Registration Statement on Form N-1A, filed on March 30, 2010. Other Exhibits. (a) Power of Attorney of certain officers of the Registrant is incorporated by reference to Other Exhibits (a) of Post-Effective Amendment No. 106. (b) Certificate of Assistant Secretary is incorporated by reference to Other Exhibits (b) of Post-Effective Amendment No. 60 to the Registration Statement on Form N-1A, filed on March 30, 2010. *Filed herewith. Item 29. Persons Controlled by or under Common Control with Registrant. Not Applicable Item 30. Indemnification. The Registrant's charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant.The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys' fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant.These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940 that no board member or officer of the Registrant may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article VII of the Registrant's Articles of Incorporation and any amendments thereto, Article VIII of Registrant's Amended and Restated By-Laws and Section 2-418 of the Maryland General Corporation Law. Item 31. Business and Other Connections of the Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts.Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus andother investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. Name and Position With Dreyfus Other Businesses Position Held Dates J. Charles Cardona President and Director MBSC Securities Corporation++ Director Executive Vice President 6/07 - Present 6/07 - Present BNY Mellon Liquidity Funds plc+ Director 4/06 - Present Certain Dreyfus Funds Executive Vice President Director 2/00 - Present 2/14 - Present Diane P. Durnin Vice Chair and Director None Bradley J. Skapyak Chief Operating Officer and Director MBSC Securities Corporation++ Executive Vice President 6/07 - Present The Bank of New York Mellon*** Senior Vice President 4/07 - Present The Dreyfus Family of Funds++ President 1/10 - Present Dreyfus Transfer, Inc. ++ Chairman Director 5/11 - Present 5/10 - Present Gary Pierce Controller The Bank of New York Mellon**** Vice President 7/08 - Present BNY Mellon, National Association + Vice President 7/08 - Present Laurel Capital Advisors, LLP+ Chief Financial Officer 5/07 - Present MBSC Securities Corporation++ Director Chief Financial Officer 6/07 - Present 6/07 - Present Dreyfus Transfer, Inc. ++ Chief Financial Officer Treasurer 7/05 - Present 5/11- Present Dreyfus Service Organization, Inc.++ Treasurer 7/05 - Present Seven Six Seven Agency, Inc. ++ Treasurer 4/99 - Present Joseph W. Connolly Chief Compliance Officer The Dreyfus Family of Funds++ Chief Compliance Officer 10/04 - Present Laurel Capital Advisors, LLP+ Chief Compliance Officer 4/05 - Present BNY Mellon Funds Trust++ Chief Compliance Officer 10/04 - Present MBSC Securities Corporation++ Chief Compliance Officer 6/07 - Present Christopher O'Connor Chief Administrative Officer MBSC Securities Corporation++ Executive Vice President Senior Vice President 12/11 - Present 5/06 - 12/11 John Pak Chief Legal Officer The BNY Mellon Corporation*** Deputy General Counsel, Investment Management 8/14 - Present Charles Doumar Vice President – Tax Asset Recovery II, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery III, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery IV, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery V, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery VII, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery XIII, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XIV, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XIX, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XV, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XVI, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XVII, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XVIII, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XX, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XXI, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XXII, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XXIII, LLC**** Assistant Treasurer 7/13 - Present BNY Mellon Investments CTA, LLC**** Assistant Treasurer 9/13 - Present BNY Mellon Trust of Delaware+ Assistant Treasurer 11/13 - Present IVY Asset Management LLC+ Assistant Treasurer 9/13 - Present Mellon Hedge Advisors, LLC**** Assistant Treasurer 10/13 - Present MUNB Loan Holdings, LLC**** Assistant Treasurer 10/13 - Present 484Wall Capital Management LLC**** Assistant Treasurer – Tax 10/13 - Present Airlease Incorporated**** Assistant Treasurer – Tax 7/13 - Present Albridge Solutions, Inc.+++++ Assistant Treasurer – Tax 7/13 - Present Allomon Corporation† Assistant Treasurer – Tax 5/13 - Present AP Residential Realty, Inc. + Assistant Treasurer – Tax 8/13 - Present APT Holdings Corporation++++ Assistant Treasurer – Tax 11/13 - Present AURORA-IRE, Inc.**** Assistant Treasurer – Tax 7/13 - Present B.I.E. Corporation+ Assistant Treasurer – Tax 12/13 – Present B.N.Y. Holdings (Delaware) Corporation†† Assistant Treasurer – Tax 4/13 - Present BNY Capital Corporation**** Assistant Treasurer – Tax 9/13 - Present BNY Capital Markets Holdings, Inc.**** Assistant Treasurer – Tax 9/13 - Present BNY Capital Resources Corporation**** Assistant Treasurer – Tax 3/13 - Present BNY Cargo Holdings LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Catair LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Falcon Three Holding Corp.**** Assistant Treasurer – Tax 7/13 - Present BNY Foreign Holdings, Inc.**** Assistant Treasurer – Tax 10/13 - Present BNY Gator LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Hitchcock Holdings LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Housing I Corp.**** Assistant Treasurer – Tax 7/13 - Present BNY Housing II LLC**** Assistant Treasurer – Tax 7/13 - Present BNY ITC Leasing, LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Lease Equities (Cap Funding) LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Lease Holdings LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Lease Partners LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Leasing Edge Corporation**** Assistant Treasurer – Tax 7/13 - Present BNY Mellon Alternative Investments Holdings LLC**** Assistant Treasurer – Tax 10/13 - Present BNY Mellon Capital Markets, LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Mellon Clearing Holding Company, LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Mellon Fixed Income Securities, LLC**** Assistant Treasurer – Tax 8/13 - Present BNY Mellon Trust Company of Illinois+ Assistant Treasurer – Tax 3/13 - Present BNY Mezzanine Funding LLC**** Assistant Treasurer – Tax 5/13 - Present BNY Mezzanine Holdings LLC**** Assistant Treasurer – Tax 5/13 - Present BNY Mezzanine Non NY Funding LLC**** Assistant Treasurer – Tax 5/13 - Present BNY Mezzanine NY Funding LLC**** Assistant Treasurer – Tax 5/13 - Present BNY Partnership Funding LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Rail Maintenance LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Recap I, LLC**** Assistant Treasurer – Tax 9/13 - Present BNY Salvage Inc.**** Assistant Treasurer – Tax 3/13 - Present BNY Waterworks, Inc.**** Assistant Treasurer – Tax 7/13 - Present BNY Wings, Inc.**** Assistant Treasurer – Tax 7/13 - Present BNYM GIS Funding I LLC**** Assistant Treasurer – Tax 6/13 - Present BNYM GIS Funding III LLC**** Assistant Treasurer – Tax 6/13 - Present BNY-N.J. I Corp.**** Assistant Treasurer – Tax 4/13 - Present BNY-N.J. II Corp.**** Assistant Treasurer – Tax 4/13 - Present Boston Safe Deposit Finance Company, Inc.**** Assistant Treasurer – Tax 7/13 - Present CenterSquare Investment Management Holdings, Inc.**** Assistant Treasurer – Tax 12/13 - Present CenterSquare Investment Management, Inc.**** Assistant Treasurer – Tax 12/13 - Present Hamilton Floating Rate Fund Holdings, LLC**** Assistant Treasurer – Tax 5/13 - Present IRE-1, Inc.**** Assistant Treasurer – Tax 7/13 - Present IRE-AC, Inc.**** Assistant Treasurer – Tax 7/13 - Present IRE-BC, Inc.**** Assistant Treasurer – Tax 7/13 - Present IRE-SB, Inc.**** Assistant Treasurer – Tax 7/13 - Present Island Waterworks, Inc.**** Assistant Treasurer – Tax 7/13 - Present ITCMED, Inc.**** Assistant Treasurer – Tax 6/13 - Present JRHC 1998A LLC**** Assistant Treasurer – Tax 12/13 - Present Lease Equities (Texas) Corporation**** Assistant Treasurer – Tax 7/13 - Present Madison Pershing LLC**** Assistant Treasurer – Tax 6/13 - Present MAM (MA) Holding Trust* Assistant Treasurer – Tax 8/13 - Present MBC Investments Corporation††† Assistant Treasurer – Tax 11/13 - Present MCDI (Holdings) LLC**** Assistant Treasurer – Tax 9/13 - Present MELDEL Leasing Corporation Number 2, Inc. ††† Assistant Treasurer – Tax 9/13 - Present Mellon Financial Services Corporation #1+ Assistant Treasurer – Tax 7/13 - Present Mellon Financial Services Corporation #4+ Assistant Treasurer – Tax 9/13 - Present Mellon Leasing Corporation+ Assistant Treasurer – Tax 7/13 - Present Mellon Life Insurance Company+ Assistant Treasurer – Tax 10/13 - Present Mellon Properties Company***** Assistant Treasurer – Tax 8/13 - Present National Residential Assets Corp.**** Assistant Treasurer – Tax 4/13 - Present New GSM Holding Corporation**** Assistant Treasurer – Tax 7/13 - Present Northern Waterworks, Inc.**** Assistant Treasurer – Tax 7/13 - Present One Wall Street Corporation**** Assistant Treasurer – Tax 11/13 - Present Pareto New York LLC++ Assistant Treasurer – Tax 11/13 - Present PAS Holdings LLC**** Assistant Treasurer – Tax 6/13 - Present Pershing Advisor Solutions LLC**** Assistant Treasurer – Tax 6/13 - Present Pershing Group LLC**** Assistant Treasurer – Tax 6/13 - Present Pershing Investments LLC**** Assistant Treasurer – Tax 6/13 - Present Pershing LLC**** Assistant Treasurer – Tax 7/13 - Present TBC Securities Co., Inc.+ Assistant Treasurer – Tax 6/13 - Present TBCAM, LLC**** Assistant Treasurer – Tax 10/13 - Present Technology Services Group, Inc.**** Assistant Treasurer – Tax 9/13 - Present Tennessee Processing Center LLC+ Assistant Treasurer – Tax 9/13 - Present The Bank of New York Consumer Leasing Corporation**** Assistant Treasurer – Tax 7/13 - Present The Boston Company Asset Management, LLC**** Assistant Treasurer – Tax 8/13 - Present USPLP, Inc.**** Assistant Treasurer – Tax 10/13 - Present MBNA Institutional PA Services LLC**** Treasurer 7/13 - Present MBNA PW PA Services LLC**** Treasurer 7/13 - Present Stanwich Insurance Agency, Inc.**** Treasurer 12/13 - Present BNY Aurora Holding Corp.**** Vice President 11/13 - Present Agency Brokerage Holding LLC**** Vice President – Tax 6/13 - Present BNY Community Development Enterprises Corp.**** Vice President – Tax 4/13 - Present Asset Recovery I, LLC**** Assistant Treasurer 9/13- 11/13 Asset Recovery VI, LLC**** Assistant Treasurer 9/13- 11/13 Asset Recovery XII, LLC**** Assistant Treasurer 3/13- 11/13 Jill Gill Vice President – Human Resources MBSC Securities Corporation++ Vice President 6/07 - Present The Bank of New York Mellon**** Vice President 7/08 - Present BNY Mellon, National Association+ Vice President 7/08 - Present Tracy A. Hopkins Vice President - Cash Strategies MBSC Securities Corporation++ Senior Vice President 2/08 - Present Anthony Mayo Vice President – Information Systems None Kathleen Geis Vice President BNY Mellon, National Association+ Managing Director 7/09 - Present BNY Mellon Distributors Holdings, Inc.+ Vice President - Real Estate 7/11 - Present BNY Mellon Investment Servicing (US) Inc.+ Vice President - Real Estate 7/11 - Present BNY Mellon Performance & Risk Analytics, LLC+ Vice President - Real Estate 7/11 - Present BNY Mellon Trust Company of Illinois+ Vice President - Real Estate 7/11 - Present BNY Mellon Trust of Delaware+ Vice President - Real Estate 7/11 - Present Eagle Investment Systems LLC+ Vice President - Real Estate 7/11 - Present Ivy Asset Management LLC+ Vice President - Real Estate 7/11 - Present Mellon Capital Management Corporation** Vice President - Real Estate 7/11 - Present Mellon Financial Services Corporation #1+ Vice President - Real Estate 7/11 - Present Mellon Holdings LLC+ Vice President - Real Estate 7/11 - Present Mellon Investor Services LLC+ Vice President - Real Estate 7/11 - Present Pareto New York LLC**** Vice President - Real Estate 7/11 - Present SourceNet Solutions, Inc.+ Vice President - Real Estate 7/11 - Present Technology Services Group, Inc.+ Vice President - Real Estate 7/11 - Present Tennessee Processing Center LLC+ Vice President - Real Estate 7/11 - Present The Bank of New York Mellon Trust Company, National Association+ Vice President - Real Estate 7/11 - Present Alcentra US, Inc. ++ Vice President - Real Estate 7/11 - Present BNY Mellon Capital Markets LLC++ Vice President - Real Estate 7/11 - Present Pershing LLC**** Vice President - Real Estate 7/11 - Present The Bank of New York Mellon+ Managing Director 7/09 - Present MBNA Institutional PA Services, LLC+ Managing Director 7/09 - Present Claudine Orloski Vice President Dreyfus Service Organization Vice President - Tax 8/14 - Present MBSC Securities Corporation Vice President - Tax 2/12 - Present Asset Recovery II, LLC*** Assistant Treasurer 9/11 - Present Asset Recovery III, LLC*** Assistant Treasurer 9/11 - Present Asset Recovery IV, LLC*** Assistant Treasurer 9/11 - Present Asset Recovery IX, LLC*** Assistant Treasurer 2/11 - Present Asset Recovery V, LLC*** Assistant Treasurer 9/11 - Present Asset Recovery VII, LLC*** Assistant Treasurer 2/11 - Present Asset Recovery X, LLC*** Assistant Treasurer 2/11 - Present Asset Recovery XIII, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XIV, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XIX, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XV, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XVI, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XVII, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XVIII, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XX, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XXI, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XXII, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XXIII, LLC*** Assistant Treasurer 7/11 - Present BNY Mellon Investments CTA, LLC* Assistant Treasurer 9/13 - Present BNY Mellon Trust of Delaware# Assistant Treasurer 11/11 - Present Mellon Hedge Advisors, LLC* Assistant Treasurer 10/11 - Present Mellon Holdings LLC++ Assistant Treasurer 12/11 - Present MUNB Loan Holdings, LLC*** Assistant Treasurer 10/11 - Present 484 Wall Capital Management LLC Assistant Treasurer –Tax 10/13 - Present Airlease Incorporated††† Assistant Treasurer –Tax 7/11 - Present Albridge Solutions, Inc.†††† Assistant Treasurer –Tax 6/11 - Present Alcentra NY, LLC++ Assistant Treasurer – Tax 10/12 - Present Alcentra US, Inc.†††† Assistant Treasurer – Tax 10/11 - Present Allomon Corporation† Assistant Treasurer – Tax 5/12 - Present Alternative Holdings I, LLC*** Assistant Treasurer – Tax 1/13 - Present Alternative Holdings II, LLC*** Assistant Treasurer – Tax 1/13 - Present AP Residential Realty, Inc.††††† Assistant Treasurer – Tax 8/11 - Present APT Holdings Corporation# Assistant Treasurer – Tax 12/11 - Present AURORA-IRE, INC.††† Assistant Treasurer – Tax 7/11 - Present B.N.Y. Holdings (Delaware) Corporation# Assistant Treasurer – Tax 4/12 - Present BNY Administrative Services LLC*** Assistant Treasurer – Tax 12/11 - Present BNY Alcentra Group Holdings, Inc.††††† Assistant Treasurer – Tax 3/13 - Present BNY Capital Corporation*** Assistant Treasurer – Tax 11/11 - Present BNY Capital Funding LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Capital Markets Holdings, Inc.*** Assistant Treasurer – Tax 11/ 11 - Present BNY Capital Resources Corporation##### Assistant Treasurer – Tax 7/11 - Present BNY Cargo Holdings LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Catair LLC††† Assistant Treasurer – Tax 7/11 - Present BNY Falcon Three Holding Corp.*** Assistant Treasurer – Tax 7/11 - Present BNY Foreign Holdings, Inc.*** Assistant Treasurer – Tax 9/11 - Present BNY Gator LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Hitchcock Holdings LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Housing I Corp.††† Assistant Treasurer – Tax 7/11 - Present BNY Housing II LLC*** Assistant Treasurer – Tax 10/11 - Present BNY Investment Management Services LLC# Assistant Treasurer – Tax 7/11 - Present BNY ITC Leasing, LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Lease Equities (Cap Funding) LLC##### Assistant Treasurer – Tax 7/11 - Present BNY Lease Partners LLC*** Assistant Treasurer – Tax 9/11 - Present BNY Leasing Edge Corporation*** Assistant Treasurer – Tax 7/11 - Present BNY Mellon Alternative Investments Holdings LLC*** Assistant Treasurer – Tax 10/13 - Present BNY Mellon Capital Markets, LLC^^^^^ Assistant Treasurer – Tax 7/11 - Present BNY Mellon Clearing Holding Company, LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Mellon Clearing, LLC*** Assistant Treasurer – Tax 6/11 - Present BNY Mellon Community Development Corporation^^^^^ Assistant Treasurer – Tax 10/11 - Present BNY Mellon Distributors Holdings Inc.# Assistant Treasurer – Tax 7/12 - Present BNY Mellon Fixed Income Securities, LLC*** Assistant Treasurer – Tax 8/12 - Present BNY Mellon Investment Servicing (US) Inc.# Assistant Treasurer – Tax 3/11 - Present BNY Mellon Investment Servicing Trust Company# Assistant Treasurer – Tax 3/11 - Present BNY Mellon Performance & Risk Analytics, Inc. (US)^^^^^ Assistant Treasurer – Tax 10/11 - Present BNY Mellon Performance & Risk Analytics, LLC+ Assistant Treasurer – Tax 7/11 - Present BNY Mellon Transition Management Advisors, LLC** Assistant Treasurer – Tax 5/13 - Present BNY Mellon Trust Company of Illinois***** Assistant Treasurer – Tax 3/11 - Present BNY Mezzanine Funding LLC***** Assistant Treasurer – Tax 6/11 - Present BNY Mezzanine Holdings LLC***** Assistant Treasurer – Tax 5/11 - Present BNY Mezzanine Non NY Funding LLC***** Assistant Treasurer – Tax 6/11 - Present BNY Mezzanine NY Funding LLC***** Assistant Treasurer – Tax 6/11 - Present BNY Partnership Funding LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Rail Maintenance LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Real Estate Holdings LLC*** Assistant Treasurer – Tax 4/11 - Present BNY Recap I, LLC# Assistant Treasurer – Tax 11/11 - Present BNY Salvage Inc.*** Assistant Treasurer – Tax 3/11 - Present BNY Waterworks, Inc.††† Assistant Treasurer – Tax 7/11 - Present BNY Wings, Inc.††† Assistant Treasurer – Tax 7/11 - Present BNY XYZ Holdings LLC*** Assistant Treasurer – Tax 5/11 - Present BNYM CSIM Funding LLC+++ Assistant Treasurer – Tax 7/14 - Present BNYM GIS Funding I LLC*** Assistant Treasurer – Tax 6/12 - Present BNYM GIS Funding III LLC*** Assistant Treasurer – Tax 6/12 - Present BNY-N.J. I Corp.*** Assistant Treasurer 4/11 - Present BNY-N.J. II Corp.*** Assistant Treasurer – Tax 4/11 - Present Boston Safe Deposit Finance Company, Inc.* Assistant Treasurer – Tax 7/11 - Present CenterSquare Investment Management Holdings, Inc.+++ Assistant Treasurer – Tax 2/13 - Present CenterSquare Investment Management, Inc.+++ Assistant Treasurer – Tax 2/13 - Present Colson Services Corp. ^ Assistant Treasurer – Tax 2/11 - Present EACM Advisors LLC^^ Assistant Treasurer – Tax 4/14 - Present Eagle Access LLC^^^ Assistant Treasurer – Tax 1/12 - Present Eagle Investment Systems LLC^^^^ Assistant Treasurer – Tax 1/12 - Present ECM DE, LLC*** Assistant Treasurer – Tax 3/11 - Present GIS Holdings (International) Inc.# Assistant Treasurer – Tax 4/12 - Present Hamilton Floating Rate Fund Holdings, LLC*** Assistant Treasurer – Tax 5/11 - Present HedgeMark International, LLC## Assistant Treasurer – Tax 5/14 - Present iNautix (USA) LLC### Assistant Treasurer – Tax 7/12 - Present IRE-1, Inc.††† Assistant Treasurer – Tax 7/11 - Present IRE-AC, Inc.††† Assistant Treasurer – Tax 7/11 - Present IRE-BC, Inc.††† Assistant Treasurer – Tax 7/11 - Present IRE-SB, Inc.††† Assistant Treasurer – Tax 7/11 - Present Island Waterworks, Inc.††† Assistant Treasurer – Tax 7/11 - Present ITCMED, Inc.*** Assistant Treasurer – Tax 6/11 - Present JRHC 1998A LLC#### Assistant Treasurer – Tax 12/11 - Present Lease Equities (Texas) Corporation##### Assistant Treasurer – Tax 7/11 - Present Lockwood Advisors, Inc.##### Assistant Treasurer – Tax 3/11 - Present Lockwood Solutions, Inc.##### Assistant Treasurer – Tax 3/11 - Present Madison Pershing LLC### Assistant Treasurer – Tax 4/11 - Present MAM (MA) Holding Trust* Assistant Treasurer – Tax 8/11 - Present MBC Investments Corporation# Assistant Treasurer – Tax 11/11 - Present MBNA Institutional PA Services LLC+ Assistant Treasurer – Tax 7/12 - Present MBNA PW PA Services LLC+ Assistant Treasurer – Tax 7/12 - Present MCDI (Holdings) LLC*** Assistant Treasurer – Tax 8/11 - Present MELDEL Leasing Corporation Number 2, Inc.# Assistant Treasurer – Tax 8/11 - Present Mellon Capital Management Corporation** Assistant Treasurer – Tax 10/13 - Present Mellon EFT Services Corporation††††† Assistant Treasurer – Tax 2/11 - Present Mellon Financial Services Corporation #1+ Assistant Treasurer – Tax 7/11 - Present Mellon Financial Services Corporation #4+ Assistant Treasurer – Tax 12/11 - Present Mellon Funding Corporation+ Assistant Treasurer – Tax 12/11 - Present Mellon Global Investing Corp.+ Assistant Treasurer – Tax 5/11 - Present Mellon International Leasing Company# Assistant Treasurer – Tax 7/11 - Present Mellon Leasing Corporation+ Assistant Treasurer – Tax 9/11 - Present Mellon Life Insurance Company+ Assistant Treasurer – Tax 10/12 - Present Mellon Overseas Investment Corporation*** Assistant Treasurer – Tax 11/11 - Present Mellon Properties Company**** Assistant Treasurer – Tax 8/12 - Present Mellon Residential Funding Corporation Assistant Treasurer – Tax 4/14 - Present National Residential Assets Corp.*** Assistant Treasurer – Tax 4/12 - Present New GSM Holding Corporation^^^^ Assistant Treasurer – Tax 7/11 - Present Newton Capital Management LLC*** Assistant Treasurer – Tax 10/11 - Present Northern Waterworks, Inc.††† Assistant Treasurer – Tax 7/11 - Present NY CRE Asset Holdings II, LLC*** Assistant Treasurer – Tax 1/12 - Present NY CRE Asset Holdings, LLC*** Assistant Treasurer – Tax 1/12 - Present One Wall Street Corporation*** Assistant Treasurer – Tax 11/11 - Present Pareto New York LLC++ Assistant Treasurer – Tax 11/11 - Present PAS Holdings LLC*** Assistant Treasurer – Tax 6/11 - Present Pershing Advisor Solutions LLC### Assistant Treasurer – Tax 6/11 - Present Pershing Group LLC### Assistant Treasurer – Tax 4/11 - Present Pershing Investments LLC*** Assistant Treasurer – Tax 2/11 - Present Pershing LLC### Assistant Treasurer – Tax 4/11 - Present PFS Holdings, LLC*** Assistant Treasurer – Tax 1/11 - Present Stanwich Insurance Agency, Inc.*** Assistant Treasurer – Tax 12/11 - Present TBC Securities Co., Inc.* Assistant Treasurer – Tax 7/12 - Present TBCAM, LLC* Assistant Treasurer – Tax 10/11 - Present Pareto New York LLC++ Assistant Treasurer – Tax 11/11 - Present PAS Holdings LLC*** Assistant Treasurer – Tax 6/11 - Present Pershing Advisor Solutions LLC### Assistant Treasurer – Tax 6/11 - Present Pershing Group LLC### Assistant Treasurer – Tax 4/11 - Present Pershing Investments LLC*** Assistant Treasurer – Tax 2/11 - Present Pershing LLC### Assistant Treasurer – Tax 4/11 - Present PFS Holdings, LLC*** Assistant Treasurer – Tax 1/11 - Present Stanwich Insurance Agency, Inc.*** Assistant Treasurer – Tax 12/11 - Present TBC Securities Co., Inc.* Assistant Treasurer – Tax 7/12 - Present Technology Services Group, Inc.^^^^^ Assistant Treasurer – Tax 5/11 - Present Tennessee Processing Center LLC^^^^^ Assistant Treasurer – Tax 9/11 - Present The Bank of New York Consumer Leasing Corporation*** Assistant Treasurer – Tax 5/11 - Present The Boston Company Asset Management, LLC* Assistant Treasurer – Tax 6/11 - Present USPLP, Inc.*** Assistant Treasurer – Tax 10/11 - Present BNY Mellon Investment Management Holdings LLC# Assistant Vice President –Tax 12/12 - Present BNY Aurora Holding Corp.*** Vice President 10/11 - Present Agency Brokerage Holding LLC*** Vice President – Tax 2/11 - Present MBSC Securities Corporation++ Vice President – Tax 2/12 - Present Dean M. Steigauf Vice President BNY Mellon, National Association+ Vice President 7/09 - Present BNY Mellon Distributors Holdings, Inc.+ Vice President - Real Estate 7/11 - Present BNY Mellon Investment Servicing (US) Inc.+ Vice President - Real Estate 7/11 - Present BNY Mellon Performance & Risk Analytics, LLC+ Vice President - Real Estate 7/11 - Present BNY Mellon Trust Company of Illinois+ Vice President - Real Estate 7/11 - Present BNY Mellon Trust of Delaware+ Vice President - Real Estate 7/11 - Present Eagle Investment Systems LLC+ Vice President - Real Estate 7/11 - Present Ivy Asset Management LLC+ Vice President - Real Estate 7/11 - Present Mellon Capital Management Corporation** Vice President - Real Estate 7/11 - Present Mellon Financial Services Corporation #1+ Vice President - Real Estate 7/11 - Present Mellon Holdings LLC+ Vice President - Real Estate 7/11 - Present Mellon Investor Services LLC+ Vice President - Real Estate 7/11 - Present Pareto New York LLC**** Vice President - Real Estate 7/11 - Present SourceNet Solutions, Inc.+ Vice President - Real Estate 7/11 - Present Technology Services Group, Inc.+ Vice President - Real Estate 7/11 - Present Tennessee Processing Center LLC+ Vice President - Real Estate 7/11 - Present The Bank of New York Mellon Trust Company, National Association+ Vice President - Real Estate 7/11 - Present Alcentra US, Inc.++ Vice President - Real Estate 7/11 - Present BNY Mellon Capital Markets LLC++ Vice President - Real Estate 7/11 - Present Pershing LLC**** Vice President - Real Estate 7/11 - Present The Bank of New York Mellon+ Vice President 12/02 - Present James Bitetto Secretary The Dreyfus Family of Funds++ Vice President and Assistant Secretary 8/05 - Present MBSC Securities Corporation++ Assistant Secretary 6/07 - Present Dreyfus Service Organization, Inc.++ Secretary 8/05 - Present * The address of the business so indicated is One Boston Place, Boston, MA 02108. ** The address of the business so indicated is 50 Fremont Street, Suite 3900, San Francisco, CA 94105. *** The address of the business so indicated is One Wall Street, New York, NY 10286. **** The address of the business so indicated is 3601 N. I-10 Service Road, Suite 102, Metairie, LA 70002. ***** The address of the business so indicated is 2 North LaSalle Street, Suite 1020, Chicago, IL 60602. ***** The address of the business so indicated is 445 Park Avenue, 12th Floor, New York, NY 10022. + The address of the business so indicated is One Mellon Bank Center, Pittsburgh, PA 15258. ++ The address of the business so indicated is 200 Park Avenue, New York, NY 10166. +++ The address of the business so indicated is 630 West Germantown Pike, Suite 300, Plymouth Meeting, PA 19462. † The address of the business so indicated is Two Mellon Center, Suite 329, Pittsburgh, PA 15259. ††† The address of the business so indicated is 100 White Clay Center, Newark, DE 19711. ††† The address of the business so indicated is 1633 Broadway, New York, NY 10019. †††† The address of the business so indicated is 10877 Wilshire Blvd, #1550, Los Angeles, CA 90024. ††††† The address of the business so indicated is 1735 Market Street, Philadelphia, PA 19103. ††††† The address of the business so indicated is 10 Gresham Street, London, EC2V 7JD. ^ The address of the business so indicated is 4 New York Plaza, New York, NY 10004. ^^ The address of the business so indicated is 200 Connecticut Avenue, Norwalk, CT 06854-1940. ^^^ The address of the business so indicated is One Wells Avenue, Newton, MA 02459. ^^^^ The address of the business so indicated is 65 LaSalle Road, Suite 305, West Hartford, CT 06107. ^^^^^ The address of the business so indicated is 101 Barclay Street, 3rd Floor, New York, NY 10286. ^^^^^ The address of the business so indicated is 1313 Broadway Plaza, Tacoma, WA 98402. # The address of the business so indicated is 301 Bellevue Parkway, Wilmington, DE 19809. ## The address of the business so indicated is 780, Third Avenue, 44th Floor, New York, NY 10017. ### The address of the business so indicated is One Pershing Plaza, Jersey City, NJ 07399. #### The address of the business so indicated is 601 Travis Street, 17th Floor, Houston, TX 77002. ##### The address of the business so indicated is 1201 Louisiana, Suite 3160, Houston, TX 77002. ##### The address of the business so indicated is 760 Moore Road, King of Prussia, PA 19406-1212. ##### The address of the business so indicated is 8400 E. Prentice Ave, Greenwood Village, CO 80111. ##### The address of the business so indicated is 1290 Avenue of the Americas, New York, NY 10104. (b)Business and Other Connections of Sub-Investment Adviser Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Walter Scott & Partners Limited, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Walter Scott & Partners Limited or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Walter Scott & Partners Limited (SEC File No. 801-19420). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Walthausen & Co., LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Walthausen & Co., LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Walthausen & Co., LLC (SEC File No. 801-68321). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Thompson, Siegel and Walmsley LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Thompson, Siegel and Walmsley LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Thompson, Siegel and Walmsley LLC (SEC File No. 801-6273). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Neuberger Berman Management LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Neuberger Berman Management LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Neuberger Berman Management LLC (SEC File No. 801-8259). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Riverbridge Partners, LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Riverbridge Partners, LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Riverbridge Partners, LLC (SEC File No. 801-57432). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Geneva Capital Management, LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Geneva Capital Management, LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Geneva Capital Management, LLC (SEC File No. 801-28444). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Cupps Capital Management, LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Cupps Capital Management, LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Cupps Capital Management, LLC (SEC File No. 801-60017). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Lombardia Capital Partners, LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Lombardia Capital Partners, LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Lombardia Capital Partners, LLC (SEC File No. 801-35519). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Nicholas Investment Partners, L.P., a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Nicholas Investment Partners, L.P. or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Nicholas Investment Partners, L.P. (SEC File No. 801-66532). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Iridian Asset Management LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Iridian Asset Management LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Iridian Asset Management LLC (SEC File No. 801-50661). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Kayne Anderson Rudnick Investment Management, LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Kayne Anderson Rudnick Investment Management, LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Kayne Anderson Rudnick Investment Management, LLC (SEC File No. 801-24241). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of EAM Investors, LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by EAM Investors, LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by EAM Investors, LLC (SEC File No. 801-70305). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Rice Hall James & Associates, LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Rice Hall James & Associates, LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Rice Hall James & Associates, LLC (SEC File No. 801-61905). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Granite Investment Partners, LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Granite Investment Partners, LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Granite Investment Partners, LLC (SEC File No. 801-70383). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Channing Capital Management LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Channing Capital Management LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Channing Capital Management LLC (SEC File No. 801-62371). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of The Boston Company Asset Management, LLC, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by The Boston Company Asset Management, LLC or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by The Boston Company Asset Management, LLC (SEC File No. 801-6829). Item 32.Principal Underwriters (a) Other investment companies for which Registrant's principal underwriter (exclusive distributor) acts as principal underwriter or exclusive distributor: 1. Advantage Funds, Inc. 2. BNY Mellon Funds Trust 3. CitizensSelect Funds 4. Dreyfus Appreciation Fund, Inc. 5. Dreyfus BASIC Money Market Fund, Inc. 6. Dreyfus BNY Mellon Funds, Inc. 7. Dreyfus Bond Funds, Inc. 8. Dreyfus Cash Management 9. Dreyfus Funds, Inc. The Dreyfus Fund Incorporated Dreyfus Government Cash Management Funds Dreyfus Growth and Income Fund, Inc. Dreyfus Index Funds, Inc. Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Reserves Funds Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus International Funds, Inc. Dreyfus Investment Funds Dreyfus Investment Grade Funds, Inc. Dreyfus Investment Portfolios The Dreyfus/Laurel Funds, Inc. The Dreyfus/Laurel Funds Trust The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus Liquid Assets, Inc. Dreyfus Manager Funds I Dreyfus Manager Funds II Dreyfus Midcap Index Fund, Inc. Dreyfus Municipal Bond Opportunity Fund Dreyfus Municipal Cash Management Plus Dreyfus Municipal Funds, Inc. Dreyfus Municipal Money Market Fund, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. Dreyfus New Jersey Municipal Money Market Fund, Inc. Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus New York AMT-Free Municipal Money Market Fund Dreyfus New York Municipal Cash Management Dreyfus New York Tax Exempt Bond Fund, Inc. Dreyfus Opportunity Funds Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus Premier GNMA Fund, Inc. Dreyfus Premier Investment Funds, Inc. Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Research Growth Fund, Inc. Dreyfus State Municipal Bond Funds Dreyfus Stock Funds Dreyfus Short Duration Bond Fund The Dreyfus Socially Responsible Growth Fund, Inc. Dreyfus Stock Index Fund, Inc. Dreyfus Tax Exempt Cash Management Funds The Dreyfus Third Century Fund, Inc. Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus Variable Investment Fund Dreyfus Worldwide Dollar Money Market Fund, Inc. General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. General Money Market Fund, Inc. General Municipal Money Market Funds, Inc. General New York Municipal Money Market Fund (b) Name and principal Business address Positions and offices with the Distributor Positions and Offices with Registrant Kenneth Bradle** Chief Executive Officer, President and Director None J. Charles Cardona* Chairman of the Board Executive Vice President (Money Market Funds Only) Sue Ann Cormack** Executive Vice President None John M. Donaghey*** Executive Vice President None Tracy Hopkins* Executive Vice President None William H. Maresca** Executive Vice President and Director None David K. Mossman*** Executive Vice President None Kimberly M. Mustin* Executive Vice President and Director None Christopher D. O'Connor* Executive Vice President and Director None Irene Papadoulis** Executive Vice President None Matthew Perrone** Executive Vice President None Andrew Provencher* Executive Vice President None Bradley J. Skapyak* Executive Vice President President Bill E. Sappington* Executive Vice President and Director None Gary Pierce* Chief Financial Officer and Director None Brie A. Steingarten* Chief Legal Officer and Secretary None Mercedes Katz** Senior Vice President None Mary T. Lomasney**** Senior Vice President None Joseph W. Connolly* Chief Compliance Officer (Investment Advisory Business) Chief Compliance Officer Jaynthi Gandhi* Chief Compliance Officer (Broker-Dealer Business) None Katherine M. Scott Chief Risk Officer None Anthony Mayo ChiefTechnology Officer None Barbara A. McCann**** Senior Vice President None Matthew D. Connolly* Vice President and Anti-Money Laundering Officer Anti-Money Laundering Compliance Officer Maria Georgopoulos* Vice President – Facilities Management None Stewart Rosen* Vice President – Facilities Management None Karin L. Waldmann* Privacy Officer None Charles Doumar***** Vice President – Tax None Timothy I. Barrett** Vice President None Gina DiChiara* Vice President None Jill Gill* Vice President None Kathleen Geis***** Vice President None Dean M. Steigauf***** Vice President None Donna M. Impagliazzo** Vice President – Compliance None Carla R. Wanzer* Vice President – Compliance None Claudine Orloski*** Vice President – Tax None John Shea* Vice President – Finance None Christopher A. Stallone** Vice President None Susan Verbil* Vice President – Finance None William Verity* Vice President – Finance None James Windels***** Vice President Treasurer James Bitetto* Assistant Secretary Vice President and Assistant Secretary Audrey Edwards*** Assistant Secretary None Cristina Rice*** Assistant Secretary None Victor R. Siclari*** Assistant Secretary None * Principal business address is 200 Park Avenue, New York, NY 10166. ** Principal business address is 144 Glenn Curtiss Blvd., Uniondale, NY 11556-0144. *** Principal business address is One Mellon Bank Center, Pittsburgh, PA 15258. **** Principal business address is One Boston Place, Boston, MA 02108. ***** Principal business address is 50 Fremont Street, Suite 3900, San Francisco, CA 94105. ***** Principal business address is 101 Barclay Street, New York, NY 10286. ***** Principal business address is 2 Hanson Place, Brooklyn, NY 11217. ***** Principal business address is One Wall Street, New York, NY 10286. Item 33. Location of Accounts and Records 1. The Bank of New York Mellon One Wall Street New York, NY 10286 2. The Bank of New York Mellon One Mellon Bank Center Pittsburgh, PA 15258 3. BNY Mellon Investment Servicing (US), Inc. 4400 Computer Drive Westborough, MA 01581 4. The Dreyfus Corporation 200 Park Avenue New York, NY 10166 5. The Dreyfus Corporation 2 Hanson Place Brooklyn, NY 11217 Item 34. Management Services Not Applicable Item 35. Undertakings None SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on the 29th day of April, 2015. STRATEGIC FUNDS, INC. By: /s/Bradley J. Skapyak* Name: Bradley J. Skapyak Title: President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/ Bradley J. Skapyak* President (Principal Executive Officer) April 29, 2015 Bradley J. Skapyak /s/ James Windels* Treasurer (Principal Financial and Accounting Officer) April 29, 2015 James Windels /s/ Joseph S. DiMartino* Chairman of the Board April 29, 2015 Joseph S. DiMartino /s/ William Hodding Carter III* Board Member April 29, 2015 William Hodding Carter III /s/ Gordon J. Davis* Board Member April 29, 2015 Gordon J. Davis /s/ Joni Evans* Board Member April 29, 2015 Joni Evans /s/ Ehud Houminer* Board Member April 29, 2015 Ehud Houminer /s/ Richard C. Leone* Board Member April 29, 2015 Richard C. Leone /s/ Hans C. Mautner* Board Member April 29, 2015 Hans C. Mautner /s/ Robin A. Melvin* Board Member April 29, 2015 Robin A. Melvin /s/ Burton N. Wallack* Board Member April 29, 2015 Burton N. Wallack /s/ John E. Zuccotti* Board Member April 29, 2015 John E. Zuccotti *BY: /s/ John B. Hammalian John B. Hammalian, Attorney-in-Fact Index of Exhibits (d)(xvii) Sub-Investment Advisory Agreement
